              Case 2:20-mj-01078-VCF Document 16 Filed 02/17/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                           2:20-mj-01078-VCF
      vs.                                                   ORDER
6     JUAN TORRES,
7                           Defendants.
8

9           Before the Court is the Motion for Status Check (ECF No. 15).
10          Accordingly,
11          IT IS HEREBY ORDERED that a video conference hearing is scheduled for 10:00 AM, March
12   12, 2021, on the Motion for Status Check (ECF No. 15).
13          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
14   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
15   conference hearing by noon, March 11, 2021.
16          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
17          INSTRUCTIONS FOR THE VIDEO CONFERENCE
18          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
19   to the participants email provided to the Court.
20          • Log on to the call ten (10) minutes prior to the hearing time.
21          • Mute your sound prior to entering the hearing.
22          • Do not talk over one another.
23          • State your name prior to speaking for the record.
24          • Do not have others in the video screen or moving in the background.
25          • No recording of the hearing.
       Case 2:20-mj-01078-VCF Document 16 Filed 02/17/21 Page 2 of 2




1    • No forwarding of any video conference invitations.

2    • Unauthorized users on the video conference will be removed.

3

4    DATED this 17th day of February, 2021.
                                                        _________________________
5                                                       CAM FERENBACH
                                                        UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
